TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00203-CV


In re Michael W. Morton




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


M E M O R A N D U M   O P I N I O N

		In this original proceeding, Michael Wayne Morton complains that the trial court has
failed to rule on certain post-conviction requests for DNA testing and production of materials.  The
record does not indicate a ruling by the trial court with respect to the requests at issue.  The trial
court was of the view that the requests were implicitly denied by the entry of an August 8, 2006 order
expressly denying other post-conviction requests.  However, the August 8, 2006 order does not
mention or deal with the requests at issue.  This record does not reflect a ruling by the trial court on
the requests at issue.
		Relator is entitled to a ruling on his requests.  The petition is conditionally granted. 
A writ will issue only in the event the trial court fails to rule on the post-conviction requests at issue.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   June 6, 2008